Citation Nr: 0429577	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an earlier effective date prior to February 
11, 1998 for a grant of service connection for cause of death 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  The veteran died in March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  


FINDINGS OF FACT

1.  The appellant submitted a claim for service connection 
for cause of death benefits in April 1995.

2.  In a February 1996 rating decision, the RO denied the 
claim for service connection for cause of death benefits and 
provided notice of this decision to the appellant in a letter 
dated in March 1996.  The appellant did not file a notice of 
disagreement to this decision.

3.  The appellant's claim to reopen entitlement to service 
connection for cause of death benefits was not received prior 
to February 11, 1998.


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to February 11, 1998, for the grant of service 
connection for cause of death benefits, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

In a March 2002 decision, the Board granted the appellant's 
claim for service connection for cause of death benefits.  In 
an April 2002 rating decision, the RO concluded that the 
effective date of these benefits is February 11, 1998.  In 
her notice of disagreement to the April 2002 rating decision, 
the appellant raised the issue of entitlement to an earlier 
effective date.  Therefore, the issue is what are the notice 
requirements of VA pertaining to the veteran's earlier 
effective date claim.

This question was answered in a recent general counsel 
opinion.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
Regardless, the Board finds that the RO, in the July 2002 
statement of the case (SOC), advised the appellant of the 
responsibilities of the VA and the claimant are in developing 
the record.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  The appellant was also asked 
to advise VA if there were any other information or evidence 
she considered relevant to his claim so that VA could help by 
getting that evidence.  Furthermore, the actual text of the 
laws and regulations used to assign effective dates for 
pension claims were provided in the SOC.  Therefore, the RO 
provided the appellant with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate her claim.

In light of the foregoing, as the appellant was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
appellant in developing the facts pertinent to her claim is 
required to comply with the duty to assist under the VCAA. 38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Earlier Effective Date

The record shows that the veteran died in March 1995.  The 
appellant filed a claim for service connection for cause of 
death benefits in April 1995.  The RO denied the claim in 
February 1996.  In February 1998, the appellant reopened her 
claim.  Following a Board decision in March 2002 granting 
service connection for cause of death benefits, the RO 
assigned an effective date of February 11, 1998, the date the 
RO received the claim.  The appellant contends that the 
effective date for the award of service connection for cause 
of death benefits should be April 1995.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2004).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The effective 
date of an award is based upon a variety of factors, 
including date of claim, date entitlement is shown and 
finality of prior decisions.

The RO denied the appellant's claim for service connection 
for cause of death benefits in a February 1996 rating 
decision.  The RO advised the appellant of this decision and 
of her procedural and appellate rights in March 1996 letter.  
However, the appellant did not file a notice of disagreement 
to initiate an appeal from the February 1996 rating decision.  
The February 1996 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2004).  

The Board acknowledges the appellant's contention that the 
effective date should be earlier.  However, upon review, the 
Board finds that the appellant did not submit any 
communication or action indicating intent to apply to reopen 
her claim for service connection for cause of death benefits 
prior to filing the VA Form 21-4138, which was received on 
February 11, 1998.  After a thorough review of the record, 
the Board is compelled to conclude that following the 
February 1996 final rating decision and notification letter 
dated in March 1996, a claim to reopen a service connection 
for cause of death benefits claim was not received until 
February 11, 1998.  Thus, the earliest effective date for the 
appellant's claim is therefore the date of the receipt of 
application as per 38 C.F.R. § 3.400(c)(2), (q), (r), or 
February 11, 1998.  

As no claim to reopen her claim for service connection for 
cause of death benefits following the February 1996 rating 
decision was received prior to February 11, 1998, applicable 
law provides that the effective date of the grant of service 
connection for cause of death benefits cannot be earlier than 
February 11, 1998.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  As a result, the claim for entitlement to an earlier 
effective date must be denied.


ORDER

Entitlement to an earlier effective date prior to February 
11, 1998 for the grant of service connection for cause of 
death benefits is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



